Citation Nr: 1635421	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer in November 2009, and before the undersigned Veterans Law Judge (VLJ) in March 2011.  Transcripts of both of these hearings are of record.

In June 2011, and again in April 2014, the Board remanded this matter for additional evidentiary development.  In February 2015, the Board issued a decision which, in pertinent part, denied entitlement to service connection for tinnitus.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Remand  filed by both parties, and remanded the matter for further adjudication.


FINDING OF FACT

The Veteran reported experiencing tinnitus during service or shortly thereafter and on a recurrent basis since that time. 


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that tinnitus is not listed as a chronic disability under § 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board concedes the presence of a current tinnitus disability, as the Veteran is competent to testify as to the presence of observable symptoms, such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Additionally, private treatment records dated in March 2007 show an assessment of tinnitus.  The Board also accepts that the Veteran experienced some degree of noise exposure in service, as the Veteran has submitted pictures showing him standing near aircraft.

The Board notes that VA examiners have opined that the Veteran's tinnitus is not related to service, in part because there were no complaints of tinnitus noted in his service treatment records.  A private opinion in September 2009, although primarily addressing noise exposure and hearing loss, can arguably be interpreted as suggesting the Veteran's tinnitus is due to noise exposure such as working on the flight line.  

The Veteran has repeatedly indicated he cannot recall when tinnitus first started, but indicated to the 2016 VA examiner that he recalls telling his superiors about the tinnitus at Andrews Air Force Base and was told it would eventually go away.  During his Board hearing he testified that it started shortly after service but was   not bad until a few years ago. 

While there remains some question as to the reliability of the information being provided, the Board will resolve all doubt in the Veteran's favor and conclude that it is at least as likely as not that the Veteran experienced tinnitus in service or within one year thereafter.  Moreover, such tinnitus was recurrent following service, as he testified to the Decision Review Officer that he had tinnitus for years.  As noted, tinnitus is a disability capable of lay observation.  For the reasons set forth above,  the Board finds that service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for tinnitus is granted.


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


